               Case 1:20-mj-00117-SAB Document 2 Filed 10/23/20 Page 1 of 1


 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                                    EASTERN DISTRICT OF CALIFORNIA
 7

 8
                                                      ) CASE NO. 1:20-MJ-00117-SAB
 9   UNITED STATES OF AMERICA,                        )
                                                      )
10                                 Plaintiff,         ) UNSEALING ORDER
                  v.                                  )
11                                                    )
                                                      )
12   ALEXANDER NICHOLAS DELEON,                       )
                                                      )
13                                 Defendant.

14

15          Good cause due to the defendant’s pending initial appearance in the Eastern District of

16 California, it is hereby ordered that the Indictment, Arrest Warrant, and related court filings in the above

17 matter, be UNSEALED.

18

19 IT IS SO ORDERED.

20 Dated:      October 23, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28



30
